United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3274
                         ___________________________

                Michelle MacDonald Shimota; Thomas G. Shimota

                        lllllllllllllllllllllPlaintiffs - Appellants

                                            v.

Bob Wegner; Christopher Melton; Timothy Gonder; Jon Napper; Daniel Fluegel;
   Fluegel Law Firm, P.A.; Dakota County; John Does 1-10; Jane Does 1-10

                       lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: October 17, 2018
                               Filed: March 4, 2019
                                   [Unpublished]
                                  ____________

Before SMITH, Chief Judge, LOKEN and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

      Michelle MacDonald Shimota (“Michelle”) and Thomas G. Shimota
(“Thomas”) brought suit against Dakota County; individual employees of Dakota
County; and former Dakota County prosecutor Daniel Fluegel and his law firm,
Fluegel Law Firm, P.A., asserting a variety of constitutional and state-law claims. The
lawsuit arises from Michelle’s arrest and detention in Dakota County in September
2013.

       Michelle, an attorney, appeared in a Dakota County Judicial Center courtroom
to represent a client in a child custody hearing before Minnesota District Judge David
Knutson. During a recess, Michelle used her digital camera to photograph Deputy
Timothy Gonder inside the courtroom. After advising Michelle she could not take
photographs in the courtroom, Deputy Gonder confiscated the camera and gave it to
his superior, Sergeant Christopher Melton. Sergeant Melton informed Judge Knutson
and requested permission to search Michelle’s camera. Judge Knutson authorized the
search, and Sergeant Melton and Deputy Gonder viewed the contents of Michelle’s
camera. They observed the picture Michelle had taken of Deputy Gonder. Sergeant
Melton then provided Michelle with a copy of Rule 4.01 of the Minnesota General
Rules of Practice. Rule 4.01 prohibits taking pictures in any courtroom except for
official court record. Sergeant Melton reported to Judge Knutson that Michelle was
guilty of contempt of court under Minnesota Statute § 588.20 and that she would
receive a ticket for the misdemeanor offense.

       During another recess, Sergeant Melton requested that Michelle accompany
him so that he could issue her ticket, but Michelle declined to do so. As a result,
Sergeant Melton told Michelle she was under arrest. Sergeant Melton and Deputy
Gonder escorted Michelle to a holding area. Sergeant Melton advised Michelle
several times that he would release Michelle after she gave him her full name, birth
date, and address. Michelle refused. Michelle had to surrender her personal property,
and Deputy Jon Napper photographed and inventoried it. Michelle was handcuffed
and placed in a holding cell. Thereafter, the courtroom clerk requested that Michelle
return to the courtroom to continue the child custody trial. When court resumed,
Sergeant Melton again advised Michelle he would issue her a citation and release her
as soon as she provided her full legal name, birth date, and address. She again



                                         -2-
declined. After court, Sergeant Melton transported Michelle to the jail to be booked
for contempt of court and obstructing legal process.

       At the jail, Michelle refused to respond to booking or medical screening
questions. Consequently, the jail staff placed her in a negative-pressure room—a
single-occupant cell containing a ventilation system that generates negative pressure
to permit air flow into the room but not out of the room. The next day, Michelle was
released from custody, having spent less than 26 hours in the jail.

        Michelle filed suit, bringing 22 claims against the defendants. She alleged
violations of her rights under the First, Fourth, and Fourteenth Amendments and
various state-law claims. The district court1 granted the defendants’ motion to dismiss
nearly all of Michelle’s claims. Specifically, the district court dismissed Michelle’s
false arrest, false imprisonment, malicious prosecution, and retaliatory prosecution
claims because the officers “had at least arguable probable cause” to arrest Michelle
for taking Deputy Gonder’s photograph in the courtroom. Shimota v. Wegner, No.
0:15-cv-01590, 2016 WL 1254240, at *5 (D. Minn. Mar. 29, 2016). The court also
dismissed Michelle’s excessive force claim and state-law assault and battery claims.
These claims pertained to Michelle’s removal from the courtroom, removal of her
personal effects, and placement in a wheelchair. Id. at *7–8. Additionally, the court
dismissed Michelle’s equal protection claim, id. at *9; federal conspiracy claim, id.
at *10; Monell2 claim, id. at *11; state-law claims for negligent and intentional
inflictions of emotional distress, id. at *12; and Thomas’s loss-of-consortium claim,
id. at *13. The court also noted that while Michelle’s complaint was devoid of a
delayed-release due process claim, Michelle had discussed such claim in a responsive
pleading. As a result, the court found “that even if [Michelle] has pleaded such a

      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota.
      2
          Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).

                                          -3-
claim, it fails” because it does not satisfy the shock-the-conscience standard. Id. at *8
n.14.

      The district court later granted the defendants’ motion for summary judgment
on Michelle’s Fourteenth Amendment conditions-of-confinement claim, Fourth
Amendment claim based on the search of Michelle’s camera, and theft and unlawful
taking claim. See Shimota v. Wegner, No. 0:15-cv-01590, 2017 WL 4083145 (D.
Minn. Sept. 14, 2017). First, the court concluded that the Shimotas “faile[d] to
provide record evidence calling into question Defendants’ asserted legitimate reasons
for [Michelle’s] confinement conditions.” Id. at *4. Second, the court concluded that
“it was not clearly established in September 2013 that a warrant was required to
search [Michelle’s] camera incident to her arrest”; therefore, the court “grant[ed]
Defendants’ summary judgment motion on [Michelle’s] Fourth Amendment claim
based on qualified immunity.” Id. at *5. Finally, construing Michelle’s theft and
unlawful taking claim as a civil theft claim under Minnesota law, the district court
determined that Michelle failed to provide “evidence that anyone took her pendant
with the intent to use or keep it.” Id. at *6. As a result, the court concluded that
“based on the undisputed evidence, [Michelle] has not established that any of the
individual defendants seized or possessed the pendant or acted with wrongful intent
to support a civil theft claim.” Id.

       Michelle appeals the district court’s dismissal order and summary-judgment
order. Having carefully reviewed the district court’s opinions, we find no basis to
reverse the court’s orders. See 8th Cir. R. 47B. Applying de novo review to the
district court’s grant of the defendants’ motion to dismiss and “taking all facts alleged
in the complaint as true,” see Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th Cir.
2016) (standard of review), we conclude that the district court properly dismissed the
Shimotas’ claims. After careful de novo review, construing the record in the light
most favorable to the Shimotas and drawing all reasonable inferences in their favor,
see Cullor v. Baldwin, 830 F.3d 830, 836 (8th Cir. 2016) (standard of review), we

                                          -4-
also agree with the district court’s grant of summary judgment on the conditions-of-
confinement claim, search claim, and civil theft claim.

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                        -5-